Citation Nr: 0412182	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-23 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952 and from September 1955 to December 1957.  
This matter arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for hypertension 
that he alleges first arose during his active military 
service.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

The Board notes that the veteran has given a long history of 
treatment for hypertension through a VA facility in Ponce, 
PR, that he refers to as "St. Luke's."  He stated in his 
August 2003 substantive appeal that he received treatment for 
hypertension at St. Luke's approximately two months after his 
service discharge.  As part of a November 1985 application 
for benefits, he reported that he had been receiving 
treatment for hypertension at "St. Luke's VA Clinic" on an 
ongoing basis since 1979.  Currently, the claims file 
contains VA treatment records from the Ponce VA Outpatient 
Center (VAOC) dated only from October 1985 through April 
1986, and from November 2000 to February 2003.  It is 
essential that any outstanding VA treatment or 
hospitalization records (including those dated prior to 
October 1985 and between April 1986 and November 2000) be 
obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).

Further, the Board observes that the RO has attempted to 
obtain the veteran's service medical and personnel records 
from the National Personnel Records Center (NPRC) and the 
Surgeon General's Office (SGO).  The NPRC informed the RO 
that the veteran's records may have been destroyed in a fire 
and could not be reconstructed.  The SGO was able to produce 
a record of treatment but it was not related to the veteran's 
claim of service connection for hypertension.  

Where service records are presumed to have been or were 
destroyed while the file was in the possession of the 
government, there is a heightened duty to assist the veteran 
in developing the evidence that might support his claim.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the 
veteran reports that he was treated for hypertension and 
chest pain at Ft. Buchanan, Puerto Rico, shortly before his 
service discharge.  An effort should be made to obtain the 
veteran's treatment records from that facility.  The Board 
also notes that the RO did not instruct the veteran of 
alternative forms of records that could be submitted in 
support of his claim.  See M21-1, Part III, 
par. 4.25.

Finally, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  There, the Court found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, as additional development is necessary in this 
case, the RO must take this opportunity to inform the veteran 
that notwithstanding any information previously provided, a 
full year is allowed to respond to a VCAA notice.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should make all efforts, 
including contacting the NPRC, to obtain 
all of the clinical records and doctors 
notes in connection with the veteran's 
in-service treatment for hypertension and 
chest pain at Fort Buchanan, Puerto Rico, 
in 1977.  These records should be 
obtained and associated with the claims 
folder.  If the records of that treatment 
are unavailable, the RO should so 
indicate as a matter of record.

2.  With any needed assistance from the 
veteran, the RO should obtain any 
outstanding VA treatment or 
hospitalization records dated prior to 
1985 and between 1986 and 2000.

3.  The RO should again ask the veteran 
to provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (hospitals, 
HMOs, VA Medical Centers, VA Outpatient 
Clinics, etc.) that have treated him for 
hypertension since service discharge.  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.

The veteran should also be advised that 
he can submit alternate evidence to 
support his contention that service 
connection for hypertension is warranted.  
This evidence may take the following 
forms, however, the veteran may submit 
any other evidence he finds appropriate: 
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  Any and all 
of this evidence should be submitted only 
if it provides indication of hypertension 
or chest pain occurring in service.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  See 
also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

5.  The RO should readjudicate the issue 
in appellate status.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent laws and regulations.  
Allow an appropriate period of time for 
response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


